Title: To George Washington from Thomas Jefferson, 30 May 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] May 30. 93.

Th: Jefferson has the honor to inclose to the President French copies of the communications of mister Genet on the subject of our debt to France, as they will convey his sense perhaps more faithfully to the Secretary of the treasury should the President think proper to refer them to him. he has changed the expression in the close of the 2d paragraph of the letter to mister Van Berkel, so as to leave less room to doubt but that indemnification

to the individual may be required should the case require it, as such an indemnification will be an accomodation of our strict right.
